    Case 3:21-cv-00065 Document 133-1 Filed on 09/22/21 in TXSD Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

STATE OF TEXAS, et al.

                      Plaintiffs,

       v.                                               Civ. Action No. 3:21-cv-00065

JOSEPH R. BIDEN, JR., in his official
capacity as President of the United States, et
al.

                      Defendants.




                  [PROPOSED] ORDER GRANTING
 TRANSCANADA KEYSTONE PIPELINE, L.P. AND TC ENERGY CORPORATION’S
         MOTION FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE


       Upon consideration of TC Energy Corporation and TransCanada Keystone Pipeline, LP’s

(“TC Energy”) motion for leave to file brief as amicus curiae and the materials filed in support

thereof, the Court hereby GRANTS the motion.




Dated: September __, 2021                            ______________________________
                                                     The Honorable Jeffrey V. Brown
                                                     U.S. District Court Judge
